DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to a Request for Continued Examination filed on May 25, 2022 regarding Application No. 17/053,309.  Applicants amended claims 1, 2, 4, 5, 7, 8, 10, and 11.  Claims 1-12 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on May 25, 2022 has been entered.


Priority
The instant application is the 371 National Stage of International Application No. PCT/IB2019/053793, filed on May 8, 2019, which claims priority to U.S. Provisional Application No. 62/669,224, filed on May 9, 2018.


Response to Arguments
Applicants’ amendment to claim 10 and remark regarding objection to claim 10 (Remarks, p. 5) are acknowledged.  In view of the amendment, the objection is withdrawn.

Applicants’ arguments filed on May 25, 2022 have been fully considered but they are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (hereinafter Kumar) in US 6,417,836 B1.

Regarding claim 1, Kumar teaches:
A system (col. 1, ll. 9-12), comprising: 
an optical detection arrangement (camera 24; FIG. 2 and col. 4, l. 17) configured to 
detect a spatial light pattern (spatial light pattern of LEDs 16 corresponding to turning on and off additional control signal switches 15-1 and 15-2; FIG. 4, col. 3, l. 57 – col. 4, l. 2, and col. 5, ll. 18-20, see also col. 5, ll. 22-52, col. 11, ll. 48-67, and col. 12, ll. 31-35) emitted by a spatial arrangement of light-emitting devices (spatial arrangement of LEDs 16; FIG. 4 and col. 3, ll. 57-58) (col. 4, ll. 17-19), 
each spatial light pattern (LEDs 16 spatial light pattern corresponding to turning on and off additional control signal switches 15-1 and 15-2) being associated with a unique identity (unique control inputs identity corresponding to turning on and off additional control signal switches 15-1 and 15-2; FIG. 4, col. 3, l. 57 – col. 4, l. 2, and col. 5, ll. 18-20, see also col. 5, ll. 22-52, col. 11, ll. 48-67, and col. 12, ll. 31-35) (e.g., LED-T and LED-U spatial light pattern associated with a trigger and upward direction control inputs identity (input device 10 identity as a tool providing trigger and upward direction functions) and LED-T and LED-D spatial light pattern associated with a trigger and downward direction control inputs identity (input device 10 identity as a tool providing trigger and downward direction functions); FIG. 4, col. 3, l. 57 – col. 4, l. 2, and col. 5, ll. 18-20, see also col. 5, ll. 22-52, col. 11, ll. 48-67, and col. 12, ll. 31-35); and 
a tool (input device 10; FIG. 1 and col. 3, ll. 55-56) having the spatial arrangement of light-emitting devices (LEDs 16 spatial arrangement) engaged therewith (FIG. 1 and col. 3, ll. 55-58), 
the light-emitting devices (LEDs 16) being selectively user-actuatable (turning on and off additional control signal switches 15-1 and 15-2 by a user; col. 3, ll. 58-67, see also col. 5, ll. 22-52 and col. 11, ll. 48-67) in a plurality of different combinations (e.g., LED-T and LED-U combination and LED-T and LED-D combination; col. 3, l. 57 – col. 4, l. 2, see also col. 5, ll. 18-52, col. 11, ll. 48-67, and col. 12, ll. 31-35) (col. 3, ll. 58-67, see also col. 3, l. 67 – col. 4, l. 2, col. 5, ll. 22-52, col. 11, ll. 48-67, and col. 12, ll. 31-35), 
such that each combination of the user-actuated light-emitting devices (e.g., LED-T and LED-U combination and LED-T and LED-D combination; col. 3, l. 57 – col. 4, l. 2, see also col. 5, ll. 18-52, col. 11, ll. 48-67, and col. 12, ll. 31-35) forms a different spatial light pattern (e.g., LED-T and LED-U light pattern and LED-T and LED-D light pattern; col. 3, l. 57 – col. 4, l. 2, see also col. 5, ll. 18-52, col. 11, ll. 48-67, and col. 12, ll. 31-35) detectable by the optical detection arrangement (camera 24) (col. 3, l. 57 – col. 4, l. 2 and col. 4, ll. 17-19, see also col. 5, ll. 18-52, col. 11, ll. 48-67, and col. 12, ll. 31-35), and 
such that the different spatial light patterns (e.g., LED-T and LED-U light pattern and LED-T and LED-D light pattern) provide a corresponding plurality of unique identities (e.g., trigger and upward direction control inputs identity (input device 10 identity as a tool providing trigger and upward direction functions) and trigger and downward direction controls input identity (input device 10 identity as a tool providing trigger and downward direction functions); FIG. 4 and col. 3, l. 57 – col. 4, l. 2, see also col. 5, ll. 18-52, col. 11, ll. 48-67, and col. 12, ll. 31-35) of the tool (input device 10) as detected by the optical detection arrangement (camera 24) (FIG. 4, col. 3, ll. 57-67 and col. 4, ll. 17-19, see also col. 3, l. 67 – col. 4, l. 2, col. 5, ll. 18-52, col. 11, ll. 48-67, and col. 12, ll. 31-35), 
the light-emitting devices (LEDs 16) being arranged to form one (e.g., LED-T and LED-U light pattern; col. 3, l. 57 – col. 4, l. 2, see also col. 5, ll. 18-52, col. 11, ll. 48-67, and col. 12, ll. 31-35) of the spatial light patterns (e.g., LED-T and LED-U light pattern and LED-T and LED-D light pattern) until being user-actuated (turning on and off additional control signals 15-1 and 15-2 by a user; col. 3, ll. 58-67, see also col. 5, ll. 22-52 and col. 11, ll. 48-67) to form another of the spatial light patterns (e.g., LED-T and LED-D light pattern; col. 3, l. 57 – col. 4, l. 2, see also col. 5, ll. 18-52, col. 11, ll. 48-67, and col. 12, ll. 31-35) to indicate a change in the unique identity (unique control inputs identity corresponding to turning on and off additional control signal switches 15-1 and 15-2) of the tool (input device 10) (e.g., change in the unique identity from a tool providing trigger and upward direction functions to a tool providing trigger and downward direction functions when a user turns off LED-U and turns on LED-D while keeping LED-T on; col. 3, ll. 57-67, see also col. 3, l. 67 – col. 4, l. 2, col. 5, ll. 18-52, col. 11, ll. 48-67, and col. 12, ll. 31-35). 
	Kumar teaches:
		A system,
as discussed above, but does not explicitly teach:
	that said system is a virtual reality system.
	However, Kumar also discloses:
		A virtual reality system (col. 1, ll. 21-31).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system taught by Kumar to include: the feature also disclosed by Kumar, to enable six degrees of freedom movement control in virtual reality applications.  (Kumar: col. 1, ll. 9-12 and 21-31).

	Regarding claim 2, Kumar as modified teaches:
The virtual reality system of Claim 1, 
wherein the tool (input device 10) comprises a switching device (switch 15-2; FIG. 4 and col. 3, ll. 58-59) operably engaged with the light-emitting devices (LEDs 16) (engaged with LED-U and LED-D of LEDs 16; FIGs. 4 and 5 and col. 5, ll. 30-52), 
the switching device (switch 15-2) being user-actuatable (turning on and off additional control signals 15-2; col. 3, ll. 58-59 and 66-67, see also col. 5, ll. 30-52 and col. 11, ll. 48-51 and 60-67) to selectively actuate the light-emitting devices (LEDs 16) between the different spatial light patterns (e.g., LED-T and LED-U light pattern and LED-T and LED-D light pattern) so as to change the unique identity (control inputs identity corresponding to turning on and off additional control signal switches 15-1 and 15-2) of the tool (input device 10) (col. 3, ll. 58-59 and 66-67, see also col. 5, ll. 30-52, col. 11, ll. 48-51 and 60-67, and col. 12, ll. 31-35).  

	Regarding claim 3, Kumar as modified teaches:
The virtual reality system of Claim 1, wherein the light-emitting devices (LEDs 16) comprise light-emitting diodes (col. 3, l. 57).  

	Regarding claim 4, Kumar as modified teaches:
The virtual reality system of Claim 1, 
wherein the light-emitting devices (LEDs 16) are arranged in separate groups (e.g., LED-T and LED-U group and LED-T and LED-D group; see FIG. 4, col. 5, ll. 19-20 (“numerous other LED patterns may be used”) and 26-29 (one or more trigger LEDs) and col. 11, ll. 49-50 (“it is possible to have any number of additional control signals”)) (LEDs arranged such that they are arranged in separate groups; see col. 5, ll. 19-20 and 26-29 and col. 11, ll. 49-50, see also col. 12, ll. 31-35), 
each group (e.g., LED-T and LED-U group and LED-T and LED-D group) having the light-emitting devices (LEDs 16) therein engaged with the tool (input device 10) in a unique spatial pattern (e.g., LED-T and LED-U pattern and LED-T and LED-D pattern; col. 3, l. 57 – col. 4, l. 2, see also col. 5, ll. 18-52, col. 11, ll. 48-67, and col. 12, ll. 31-35) (col. 3, l. 57 – col. 4, l. 2, see also col. 5, ll. 18-52, col. 11, ll. 48-67, and col. 12, ll. 31-35), and 
wherein the groups (e.g., LED-T and LED-U group and LED-T and LED-D group) are selectively user-actuatable (turning on and off additional control signal switches 15-1 and 15-2 by a user; col. 3, ll. 58-67, see also col. 5, ll. 22-52 and col. 11, ll. 48-67) to provide the different spatial light patterns (e.g., LED-T and LED-U light pattern and LED-T and LED-D light pattern) (col. 3, l. 57 – col. 4, l. 2, see also col. 5, ll. 18-52, col. 11, ll. 48-67, and col. 12, ll. 31-35).  

	Regarding claim 5, Kumar as modified teaches:
The virtual reality system of Claim 1, 
wherein the light-emitting devices (LEDs 16) are arranged in an array or a single group (see col. 5, ll. 19-20 (“numerous other LED patterns may be used”) and 26-29 (one or more trigger LEDs) and col. 11, ll. 49-50 (“it is possible to have any number of additional control signals”)) (LEDs 16 arranged such that they are arranged in an array or a single group; see col. 5, ll. 19-20 and 26-29 and col. 11, ll. 49-50, see also col. 12, ll. 31-35), and 
wherein one or more of the light-emitting devices (LEDs 16) in the array or the single group (LEDs 16 arranged such that they are arranged in an array or a single group) is selectively user-actuatable (turning on and off additional control signal switches 15-1 and 15-2 by a user; col. 3, ll. 58-67, see also col. 5, ll. 22-52 and col. 11, ll. 48-67) to provide the different spatial light patterns (e.g., LED-T and LED-U light pattern and LED-T and LED-D light pattern) (col. 3, l. 57 – col. 4, l. 2, see also col. 5, ll. 18-52, col. 11, ll. 48-67, and col. 12, ll. 31-35).  

	Regarding claim 6, Kumar as modified teaches:
The virtual reality system of Claim 1, 
wherein the unique identities (e.g., trigger and upward direction control inputs identity (input device 10 identity as a tool providing trigger and upward direction functions) and trigger and downward direction control inputs identity (input device 10 identity as a tool providing trigger and downward direction functions)) of the tool (input device 10) include a tool type or a tool status (e.g., input device 10 tool status as a tool providing trigger and upward direction functions and input device 10 tool status as a tool providing trigger and downward direction functions; FIG. 4 and col. 3, l. 57 – col. 4, l. 2, see also col. 5, ll. 18-52, col. 11, ll. 48-67, and col. 12, ll. 31-35) (FIG. 4 and col. 3, l. 57 – col. 4, l. 2, see also col. 5, ll. 18-52, col. 11, ll. 48-67, and col. 12, ll. 31-35).  

	Regarding claim 7, Kumar is modified in the same manner and for the same reasons set forth in the discussion of claim 1 above.  Thus, claim 7 is rejected under similar rationale as claim 1 above.
	Kumar as modified teaches:
		a virtual reality system,
as discussed above.
	However, it is noted that claim 7 differs from claim 1 above in that:
		A device for use in said virtual reality system,
is additionally recited.
	Kumar also teaches:
A device (input device 10; FIG. 1 and col. 3, ll. 55-56) for use in a system (col. 1, ll. 9-12) (FIG. 1, col. 1, ll. 9-12, and col. 3, ll. 55-56),
such that Kumar as modified teaches: the claimed features.

	Regarding claims 8, 9, 11, and 12, these claims are rejected under similar rationale as claims 2, 3, 5, and 6 above, respectively.

	Regarding claim 10, this claim is rejected under similar rationale as claim 4 above.
	Kumar as modified teaches:
		the groups are selectively user-actuatable to provide the different spatial light patterns,
as discussed above.
However, it is noted that claim 10 differs from claim 4 above in that:
said groups are selectively user-actuatable by a switching device,
is additionally recited, and which is taught by Kumar (switch 15-2) (FIG. 4 and col. 3, l. 57 – col. 4, l. 2, see also col. 5, ll. 18-52, col. 11, ll. 48-67, and col. 12, ll. 31-35).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.

/K. K./
Examiner, Art Unit 2626
/Michael J Jansen II/Primary Examiner, Art Unit 2626